Case 5:18-cv-02574-AB-PVC Document 36 Filed 08/19/20 Page 1 of 3 Page ID #:183

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        EDCV 18-2574 AB (PVC)                                    Date: August 19, 2020
 Title           Lordell Jones v. Jeffrey Haga, et al.




 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                  Marlene Ramirez                                           None
                   Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                     None                                                None

 PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THIS
              ACTION SHOULD NOT BE DISMISSED FOR FAILURE TO
              PROVIDE A CURRENT ADDRESS

        On December 11, 2018, Plaintiff, then a pretrial detainee at the West Valley
 Detention Center in Rancho Cucamonga, filed a pro se civil rights complaint pursuant to
 42 U.S.C. § 1983. (Dkt. No. 1). On June 26, 2019, Plaintiff filed a notice of change of
 address informing the Court that he had been transferred, apparently following his
 conviction, to North Kern State Prison in Delano, California. (Dkt. No. 14). The
 operative First Amended Complaint followed on May 11, 2020. (“FAC,” Dkt. No. 29).
 In the FAC, Plaintiff contends that while he was a pretrial detainee at the West Valley
 Detention Center, he received inadequate medical care. (See generally id. at 7-8).

         On July 16, 2020, the Court issued a Notice of Discrepancy rejecting a document
 that Plaintiff had submitted to the Court because it was impermissibly presented as a
 letter to the judge. (Dkt. No. 34). The Notice was sent to Petitioner at his address of
 record at: Lordell Jones, CDC BJ6234, North Kern State Prison, C-4-B - 165 Up, PO Box
 5004, Delano, CA 93216. However, the Notice was returned to the Court as
 undeliverable (unable to forward) on August 14, 2020 with a notation that Plaintiff had
 been paroled. (Dkt. No. 35 at 1).



 CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 3
Case 5:18-cv-02574-AB-PVC Document 36 Filed 08/19/20 Page 2 of 3 Page ID #:184

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        EDCV 18-2574 AB (PVC)                              Date: August 19, 2020
 Title           Lordell Jones v. Jeffrey Haga, et al.


        Plaintiff is advised that pursuant to the Central District’s Local Rule 41-6, he has
 an obligation to keep the Court informed of his current address of record or the Court
 may dismiss this action:

         A party proceeding pro se shall keep the Court and opposing parties
         apprised of such party’s current address and telephone number, if any, and
         e-mail address, if any. If mail directed by the Clerk to a pro se plaintiff’s
         address of record is returned undelivered by the Postal Service, and if,
         within fifteen (15) days of the service date, such plaintiff fails to notify, in
         writing, the Court and opposing parties of said plaintiff’s current address,
         the Court may dismiss the action with or without prejudice for want of
         prosecution.

 C.D. Cal. L.R. 41-6.

         Plaintiff is therefore ORDERED TO SHOW CAUSE by August 31, 2020 why
 this action should not be dismissed pursuant to Local Rule 41-6 for Plaintiff’s failure to
 provide a current address. 1 Plaintiff may satisfy this Order by filing a response with his
 current address.

       Instead of filing a response to the instant Order, Plaintiff may request a
 voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a).
 A Notice of Dismissal form is attached for Plaintiff’s convenience. However,



 1
   Fifteen days after service of the Court’s Notice of Discrepancy, which was mailed on
 July 16, 2020, was July 31, 2020. Accordingly, the fifteen-day deadline set by the Local
 Rules for Plaintiff to provide an updated address has expired. However, because Plaintiff
 is proceeding pro se, the Court sua sponte extends the deadline to August 31, 2020, to
 allow Plaintiff one more opportunity to comply with his obligation to keep the Court
 informed of his current address.

 CV-90 (03/15)                           Civil Minutes – General                        Page 2 of 3
Case 5:18-cv-02574-AB-PVC Document 36 Filed 08/19/20 Page 3 of 3 Page ID #:185

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        EDCV 18-2574 AB (PVC)                             Date: August 19, 2020
 Title           Lordell Jones v. Jeffrey Haga, et al.


 Plaintiff is advised that any dismissed claims may be later subject to the applicable
 statute of limitations.

         Plaintiff is expressly cautioned that failure to timely file a response to this
 Order will result in a recommendation that this action be dismissed with prejudice
 for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

        The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
 his current address of record.

         IT IS SO ORDERED.




                                                                                            00:00
                                                                   Initials of Preparer      mr




 CV-90 (03/15)                           Civil Minutes – General                          Page 3 of 3
